318 S.W.3d 202 (2010)
Rezek M. MUSLET, et al., Appellant-Respondent,
v.
CBS OUTDOORS, INC., Respondent-Appellant.
Nos. WD 70536, WD 70569.
Missouri Court of Appeals, Western District.
June 8, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2010.
Application for Transfer Denied September 21, 2010.
James B. Jackson, Lee's Summit, MO and Joseph R. Borich, Leawood, KS, for appellant.
Tyson Ketchum, Kansas City, MO, for respondent.
*203 Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
After a trial apportioning a condemnation award between two parties with interests in the condemned property, both parties appeal the rulings of the trial court. The judgment is affirmed. Rule 84.16(b).